Matter of Goldwater v New York State Div. of Human Rights (2017 NY Slip Op 04721)





Matter of Goldwater v New York State Div. of Human Rights


2017 NY Slip Op 04721


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND SCUDDER, JJ.


807 CA 16-02140

[*1]IN THE MATTER OF NEAL J. GOLDWATER, PETITIONER-APPELLANT,
vNEW YORK STATE DIVISION OF HUMAN RIGHTS, FIRST NIAGARA FINANCIAL GROUP, INC., AND FIRST NIAGARA RISK MANAGEMENT, INC., RESPONDENTS-RESPONDENTS. 


LAW OFFICE OF LINDY KORN, PLLC, BUFFALO (CHARLES L. MILLER, II, OF COUNSEL), FOR PETITIONER-APPELLANT.
HODGSON RUSS LLP, BUFFALO (JOSHUA FEINSTEIN OF COUNSEL), FOR RESPONDENTS-RESPONDENTS FIRST NIAGARA FINANCIAL GROUP, INC., AND

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Donna M. Siwek, J.), entered January 25, 2016 in a CPLR article 78 proceeding. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination of respondent New York State Division of Human Rights (Division) that there was no probable cause to support petitioner's allegations that respondents First Niagara Financial Group, Inc. and First Niagara Risk Management, Inc. (First Niagara respondents) discriminated against him on the basis of age and sex and that his termination was the result of unlawful retaliation. Contrary to petitioner's contention, the Division's determination is supported by a rational basis and is not arbitrary and capricious (see Matter of Witkowich v New York State Div. of Human Rights, 56 AD3d 1170, 1170, lv denied 12 NY3d 702; cf. Matter of Mambretti v New York State Div. of Human Rights, 129 AD3d 1696, 1696-1697, lv denied 26 NY3d 909). Upon our review of the record, we conclude that "  the Division properly investigated petitioner's complaint . . . and provided petitioner with a full and fair opportunity to present evidence on his behalf and to rebut the evidence presented by' " the First Niagara respondents (Witkowich, 56 AD3d at 1170).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court